DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-18 are rejected under 35 U.S.C. 102a1 as being anticipated by Ashida et al. (U.S. Patent Application Publication 20150325011).

[0073] In the above-described first embodiment and the modified examples 1 to 5, an explanation is given of a case where at least one of the tube voltage, the tube current, the pulse width, the X-ray tube focus size, and the beam filter is set for each rotational acquisition. Here, the X-ray generation condition for each rotational acquisition may be previously determined for each acquisition sequence during which multiple rotational acquisitions are performed, or there may be a case where it is set by an operator at the time of acquisition.


[0074] As described above, according to the first embodiment, the C-shaped arm 13 supports the X-ray generator 11 and the X-ray detector 12. If rotational acquisitions, which are acquisitions while the C-shaped arm 13 is rotated, are performed multiple times after a contrast agent is injected one time, the condition setting unit 331 sets the generation condition of X-rays that are generated by the X-ray generator 11 for each rotational acquisition. Therefore, the X-ray diagnostic apparatus 1 according to the first embodiment can change the X-ray generation condition for each rotational acquisition and can acquire the optimum image data during each rotational acquisition.


As per claims 1-18, Ashida et al. disclose an apparatus comprising: 
an X-ray tube (11) that generates X-rays; 
an X-ray detector (12) that detects X-rays generated by the X-ray tube; 
an operating unit (27) (paras. [0022-0023]) that instructs performance of moving picture imaging using the X-ray tube (11) and the X-ray 10detector (12); and 
processing circuitry (33) (para. [0026]) configured to determine a condition of X-ray irradiation by the X-ray tube, wherein the processing circuitry is configured to:
determine a focal-spot size of X-rays in 15second moving picture imaging performed in accordance with an operation input to the operating unit after first moving picture imaging, based on an output of the X-ray detector in the first moving picture imaging performed in accordance with an operation input to the operating unit;  20and
determine a focal-spot size of X-rays in third moving picture imaging performed in accordance with an operation input to the operating unit after the second moving picture imaging, based on an output of the X-ray 25detector in the second moving picture imaging (see for example, highlighted paras [0073-0074] shown above).
[Examiner note(s): For purposes of examination, Examiner treats terms “first moving picture imaging,” “second moving picture imaging” and “third moving picture imaging” as related to image acquisitions acquired subsequent to one another. As noted above, Ashida et al. teach rotational acquisitions, each rotational acquisition can be given a numerical designation, thereby meeting the limitations recited in independent claim 1. Ashida et al. (para. [0026], not shown above) teach processing circuitry (33) enables optimum image data acquisition during each rotational acquisition, by changing imaging parameters of at least an X-ray tube focus size (see paras [0073-0074] shown above).  shown above; (see also para. [0110]) not shown above].
Claim(s) 19-20 are rejected under 35 U.S.C. 102a1 as being anticipated by Becker et al. (U.S. Patent Application Publication 20140112441).
U.S. Patent Application Publication 20140112441

    PNG
    media_image1.png
    400
    497
    media_image1.png
    Greyscale

[0016] FIG. 1 shows a first example embodiment of an imaging system with an x-ray source and an x-ray detector, wherein an arrangement of radiation shaping filters which is introduced into the beam path of the x-ray source is chosen automatically.
Abstract
A method for selecting a radiation shaping filter is disclosed, which modifies the spatial distribution of the intensity and/or the spectrum of x-rays of an x-ray source of an imaging system. In an embodiment, anatomical measurement data of an object under examination is recorded, from which with the aid of the imaging system image data is creatable. The radiation shaping filter is selected automatically on the basis of the recorded anatomical measurement data of the object under examination. An imaging system, in which a radiation shaping filter is selected, is further disclosed.



As per claims 19-20, Becker et al. disclose an X-ray apparatus (10) comprising: 
an X-ray tube (100) that generates X-rays; 
an X-ray detector (150) that detects X-rays generated by the X-ray tube;  15
a plurality of filters (200a …f) that attenuate X-rays generated from the X-ray tube; 
a filter driving unit (65
processing circuitry (60) is configured to select a filter to be inserted into the path from the plurality of filters based on at least one of a pixel size in the X-ray detector, a pixel size in an X-ray image based on an 25output of the X-ray detector, or a size of an X-ray irradiation area, and information regarding a body thickness of a subject (para. [0078-0083]; see in particular, para. [0079] – regarding size of an X-ray irradiation area and para. [0080] regarding body thickness) [Examiner note(s): claim 19 is treated as directed to a Markush claim (see MPEPE 2117) wherein alternate functionality parameters of the processing circuitry are listed.]
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Patent No. 4763343 to Yanaki

    PNG
    media_image2.png
    425
    670
    media_image2.png
    Greyscale

FIG. 12 shows an embodiment of this invention for controlling voltage, current, focal spot size and exposure time and for displaying these parameters.
[Examiner note: Claim 1, (Right) truncated for brevity]
Claim 1
An X-ray apparatus comprising:
…
means for showing an image of X-rays which have passed through said tissue;
at least one sensor which generates sensor signals for detecting radiation passed through said tissue and through said means for showing an image, and for calibrating said X-ray apparatus; and
means for receiving said sensor signals from said at least one sensor and based on said sensor signals sending control signals which control said operating voltage, said tube current, and said focal spot size.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY D THOMAS whose telephone number is (571)272-2496. The examiner can normally be reached M-F: 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY D THOMAS/Primary Examiner, Art Unit 2884